     Case 15-43697         Doc 50      Filed 03/28/19 Entered 03/28/19 15:37:43                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: POIDOMANI, JOSEPH M                                     §    Case No. 15-43697
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $494,567.90                          Assets Exempt: $158,842.18
 (without deducting any secured claims)
 Total Distribution to Claimants:$13,828.01            Claims Discharged
                                                       Without Payment: $541.59

 Total Expenses of Administration:$10,808.51


         3) Total gross receipts of $     45,013.63      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    20,377.11 (see Exhibit 2   ), yielded net receipts of $24,636.52
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 15-43697           Doc 50       Filed 03/28/19 Entered 03/28/19 15:37:43                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           10,808.51         10,808.51          10,808.51

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00           13,332.76          13,332.76         13,332.76
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00            1,036.84           1,036.84            495.25

                                               $0.00          $25,178.11         $25,178.11        $24,636.52
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on December 30, 2015.
  The case was pending for 38 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/15/2019                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 15-43697             Doc 50        Filed 03/28/19 Entered 03/28/19 15:37:43                        Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                               $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                           RECEIVED
     Debtor's interest ub his employer stock purchase                                     1229-000                                 45,013.63


    TOTAL GROSS RECEIPTS                                                                                                          $45,013.63

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                               $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                PAID
 POIDOMANI, JOSEPH M                              Dividend paid 100.00% on
                                                  $19,835.52; Claim# SURPLUS;
                                                  Filed: $19,835.52;
                                                  Reference:                              8200-002                                 19,835.52

 POIDOMANI, JOSEPH M                              Add'l SURPLUS; dividend
                                                  check returned from IRS as
                                                  fully paid                              8200-002                                   541.59

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                          $20,377.11
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS          CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED           PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00             $0.00                 $0.00




UST Form 101-7-TDR (10/1/2010)
             Case 15-43697       Doc 50      Filed 03/28/19 Entered 03/28/19 15:37:43       Desc Main
                                               Document     Page 4 of 9

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
 Trustee Compensation - THOMAS E. SPRINGER   2100-000         N/A       3,267.81      3,267.81      3,267.81

 Attorney for Trustee Fees (Trustee Firm) - 3110-000          N/A       5,020.50      5,020.50      5,020.50
 THOMAS E. SPRINGER
 Attorney for Trustee Expenses (Trustee     3120-000          N/A          19.84         19.84           19.84
 Firm) - THOMAS E. SPRINGER
 Other - LOIS WEST, CPA                     3410-000          N/A       1,055.00      1,055.00      1,055.00

 Other - INTERNATIONAL SURETIES, LTD.        2300-000         N/A          12.39         12.39           12.39

 Other - Rabobank, N.A.                      2600-000         N/A          10.00         10.00           10.00

 Other - Rabobank, N.A.                      2600-000         N/A          62.57         62.57           62.57

 Other - Rabobank, N.A.                      2600-000         N/A          71.11         71.11           71.11

 Other - Rabobank, N.A.                      2600-000         N/A          62.38         62.38           62.38

 Other - Rabobank, N.A.                      2600-000         N/A          68.74         68.74           68.74

 Other - Rabobank, N.A.                      2600-000         N/A          64.35         64.35           64.35

 Other - Rabobank, N.A.                      2600-000         N/A          62.11         62.11           62.11

 Other - Rabobank, N.A.                      2600-000         N/A          70.58         70.58           70.58

 Other - Rabobank, N.A.                      2600-000         N/A          59.78         59.78           59.78

 Other - Rabobank, N.A.                      2600-000         N/A          63.96         63.96           63.96

 Other - Rabobank, N.A.                      2600-000         N/A          61.74         61.74           61.74

 Other - Illinois Department of Revenue      2820-000         N/A         706.00        706.00          706.00

 Other - Rabobank, N.A.                      2600-000         N/A          69.65         69.65           69.65

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A           $10,808.51    $10,808.51    $10,808.51
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
                                                 None

 TOTAL PRIOR CHAPTER ADMIN.                             N/A               $0.00         $0.00            $0.00
 FEES AND CHARGES




UST Form 101-7-TDR (10/1/2010)
            Case 15-43697        Doc 50   Filed 03/28/19 Entered 03/28/19 15:37:43              Desc Main
                                            Document     Page 5 of 9

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM     CLAIMS            CLAIMS
   CLAIM                                          SCHEDULED         ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT               TRAN.     (from Form       (from Proofs of     ALLOWED        PAID
                                        CODE          6E)               Claim)
      2P   Internal Revenue Service    5800-000      N/A                  13,332.76      13,332.76     13,332.76

 TOTAL PRIORITY UNSECURED                                  $0.00         $13,332.76     $13,332.76    $13,332.76
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM     CLAIMS            CLAIMS
   CLAIM                                          SCHEDULED         ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT               TRAN.     (from Form       (from Proofs of     ALLOWED        PAID
                                        CODE          6F)               Claim)
      1    American InfoSource LP as   7100-000      N/A                      268.30        268.30          268.30
           agent for
      1I   American InfoSource LP as   7990-000      N/A                        4.48          4.48            4.48
           agent for
      2U   Internal Revenue Service    7100-000      N/A                      532.70        532.70            0.00

     2PI   Internal Revenue Service    7990-000      N/A                      222.47        222.47          222.47

     2UI   Internal Revenue Service    7990-000      N/A                        8.89          8.89            0.00

 TOTAL GENERAL UNSECURED                                   $0.00          $1,036.84      $1,036.84      $495.25
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                     Case 15-43697                     Doc 50      Filed 03/28/19 Entered 03/28/19 15:37:43                                Desc Main
                                                                     Document     Page 6 of 9
                                                                                                                                                               Exhibit 8


                                                                             Form 1                                                                            Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-43697                                                                Trustee:       (330640)      THOMAS E. SPRINGER
Case Name:        POIDOMANI, JOSEPH M                                                Filed (f) or Converted (c): 12/30/15 (f)
                                                                                     §341(a) Meeting Date:        01/25/16
Period Ending: 03/15/19                                                              Claims Bar Date:             07/17/17

                                1                                    2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       944 Lockwood Lane, Batavia, IL 60510                      295,000.00                         0.00                                 0.00                    FA
          Debtor's primary residence -
         single family home.
         Entire property value: $295000

 2       2012 Jeep Grand Cherokee, 17,000 miles                     25,000.00                         0.00                                 0.00                    FA

 3       One oridnary lot of misc. used household goods              1,500.00                         0.00                                 0.00                    FA
          and furnishings, used appliances, used tvs, etc.

 4       Necessary wearing apparel of the Debtor                         500.00                       0.00                                 0.00                    FA

 5       Checking: Debtor's checking account at Chase                1,000.00                         0.00                                 0.00                    FA
          Bank, account number xxxx6239, approximate
         balance is $1,000.00

 6       Checking: Debtor's checking account with                        250.00                       0.00                                 0.00                    FA
          Fifth Third Bank, account number xxxx5786,
         approximate balance of $250.00

 7       Savings: Debtor's savings account with Chase                    200.00                       0.00                                 0.00                    FA
          Bank, account number xxxx2047, approximate
         balance of $200.00.

 8       IRA: Debtor's ROTH IRA with Edward Jones                   31,192.07                         0.00                                 0.00                    FA
          approximate balance of $31,192.07

 9       IRA: Debtor's traditional IRA, Advisory Solution           81,767.32                         0.00                                 0.00                    FA

10       Debtor's living trust with Edward Jones,                    2,983.65                         0.00                                 0.00                    FA
          approximate balance of $2,983.65

11       Debtor's interest ub his employer stock purchase (u)       45,013.63                    45,013.63                            45,013.63                    FA
          plan with his employer Cadence Design Systems
         and maintained by Charles Schwab
         Listed on Debtor''s amended schedules

12       Debtor's 401 (k) plan with his employer (u)                55,174.86                         0.00                                 0.00                    FA
          Cadence Design Systems, Inc.
         Listed on Debtor's amended schedules

 12      Assets     Totals (Excluding unknown values)             $539,581.53                   $45,013.63                           $45,013.63                 $0.00




                                                                                                                                Printed: 03/15/2019 01:42 PM    V.14.50
                    Case 15-43697                    Doc 50            Filed 03/28/19 Entered 03/28/19 15:37:43                                          Desc Main
                                                                         Document     Page 7 of 9
                                                                                                                                                                              Exhibit 8


                                                                                Form 1                                                                                        Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 15-43697                                                                    Trustee:        (330640)        THOMAS E. SPRINGER
Case Name:       POIDOMANI, JOSEPH M                                                     Filed (f) or Converted (c): 12/30/15 (f)
                                                                                         §341(a) Meeting Date:           01/25/16
Period Ending: 03/15/19                                                                  Claims Bar Date:                07/17/17

                              1                                         2                            3                         4                   5                      6

                    Asset Description                               Petition/             Estimated Net Value             Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                     Values             Less Liens, Exemptions,          OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                                    Remaining Assets


     Major Activities Affecting Case Closing:

                Case reopened 4/7/17. Trustee's accountant to prepare estate tax returns and after prompt determination response received, Final Report will be filed.

     Initial Projected Date Of Final Report (TFR):     July 15, 2018                       Current Projected Date Of Final Report (TFR):         June 15, 2018 (Actual)




                                                                                                                                            Printed: 03/15/2019 01:42 PM       V.14.50
                        Case 15-43697                     Doc 50      Filed 03/28/19 Entered 03/28/19 15:37:43                                                Desc Main
                                                                        Document     Page 8 of 9
                                                                                                                                                                                Exhibit 9


                                                                                    Form 2                                                                                       Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        15-43697                                                                        Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          POIDOMANI, JOSEPH M                                                             Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******1366 - Checking Account
Taxpayer ID #: **-***2715                                                                           Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/15/19                                                                             Separate Bond: N/A

   1            2                           3                                          4                                            5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #            Paid To / Received From               Description of Transaction                T-Code              $                  $       Account Balance
06/29/17      {11}       Joseph Poidomani                    Liquidation of Personal Property                  1229-000             45,013.63                               45,013.63
06/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.00        45,003.63
07/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        62.57        44,941.06
08/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        71.11        44,869.95
09/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        62.38        44,807.57
10/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        68.74        44,738.83
11/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        64.35        44,674.48
12/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        62.11        44,612.37
01/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        70.58        44,541.79
02/13/18      101        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                        12.39        44,529.40
                                                             BALANCE AS OF 02/13/2018 FOR CASE
                                                             #15-43697, yearly bond premium
02/28/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        59.78        44,469.62
03/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        63.96        44,405.66
04/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        61.74        44,343.92
05/11/18      102        Illinois Department of Revenue      taxes due for estate tax return                   2820-000                                       706.00        43,637.92
05/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        69.65        43,568.27
08/28/18      103        LOIS WEST, CPA                      Dividend paid 100.00% on $1,055.00,               3410-000                                    1,055.00         42,513.27
                                                             Accountant for Trustee Fees (Other Firm);
                                                             Reference:
08/28/18      104        THOMAS E. SPRINGER                  Dividend paid 100.00% on $3,267.81, Trustee       2100-000                                    3,267.81         39,245.46
                                                             Compensation; Reference:
08/28/18      105        POIDOMANI, JOSEPH M                 Dividend paid 100.00% on $19,835.52; Claim#       8200-002                                   19,835.52         19,409.94
                                                             SURPLUS; Filed: $19,835.52; Reference:
08/28/18      106        American InfoSource LP as agent     Combined Check for Claims#1,1I                                                                   272.78        19,137.16
                         for
                                                                Dividend paid 100.00%              268.30      7100-000                                                     19,137.16
                                                                on $268.30; Claim# 1;
                                                                Filed: $268.30
                                                                Dividend paid 100.00%                4.48      7990-000                                                     19,137.16
                                                                on $4.48; Claim# 1I;
                                                                Filed: $4.48
08/28/18      107        Internal Revenue Service            Combined Check for Claims#2P,2PI                                                             13,555.23             5,581.93
                                                                Dividend paid 100.00%           13,332.76      5800-000                                                         5,581.93
                                                                on $13,332.76; Claim#
                                                                2P; Filed: $13,332.76
                                                                Dividend paid 100.00%              222.47      7990-000                                                         5,581.93
                                                                on $222.47; Claim# 2PI;

                                                                                                     Subtotals :                  $45,013.63             $39,431.70
{} Asset reference(s)                                                                                                                        Printed: 03/15/2019 01:42 PM        V.14.50
                        Case 15-43697                 Doc 50       Filed 03/28/19 Entered 03/28/19 15:37:43                                                Desc Main
                                                                     Document     Page 9 of 9
                                                                                                                                                                             Exhibit 9


                                                                                Form 2                                                                                        Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        15-43697                                                                     Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          POIDOMANI, JOSEPH M                                                          Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******1366 - Checking Account
Taxpayer ID #: **-***2715                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/15/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From               Description of Transaction                T-Code              $                  $       Account Balance
                                                             Filed: $222.47
08/28/18      108        Internal Revenue Service         Combined Check for Claims#2U,2UI                  7100-000                                       541.59            5,040.34
                                                          Voided on 10/24/18
08/28/18      109        THOMAS E. SPRINGER               Combined Check for Claims#et_al.                                                              5,040.34                 0.00
                                                             Dividend paid 100.00%           5,020.50       3110-000                                                             0.00
                                                             on $5,020.50; Claim# ;
                                                             Filed: $5,020.50
                                                             Dividend paid 100.00%              19.84       3120-000                                                             0.00
                                                             on $19.84; Claim# ;
                                                             Filed: $19.84
10/24/18      108        Internal Revenue Service         Combined Check for Claims#2U,2UI                  7100-000                                       -541.59            541.59
                                                          Voided: check issued on 08/28/18
11/02/18      110        POIDOMANI, JOSEPH M              Add'l SURPLUS; dividend check returned from       8200-002                                       541.59                0.00
                                                          IRS as fully paid

                                                                                ACCOUNT TOTALS                                   45,013.63             45,013.63               $0.00
                                                                                       Less: Bank Transfers                           0.00                   0.00
                                                                                Subtotal                                         45,013.63             45,013.63
                                                                                       Less: Payments to Debtors                                       20,377.11
                                                                                NET Receipts / Disbursements                   $45,013.63             $24,636.52

                              Net Receipts :        45,013.63
                    Less Payments to Debtor :       20,377.11                                                                      Net             Net                   Account
                                                ————————                        TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances
                                 Net Estate :      $24,636.52
                                                                                Checking # ******1366                           45,013.63              24,636.52                0.00

                                                                                                                               $45,013.63             $24,636.52               $0.00




{} Asset reference(s)                                                                                                                     Printed: 03/15/2019 01:42 PM        V.14.50
